Exhibit 10.1

 

LOGO [g3090551_image.jpg]    Progress Software    14 Oak Park Drive    Bedford,
Massachusetts 01730 USA    Tel: 781 280 4000   

 

www.progress.com

March 27, 2012

Mr. Charles F. Wagner, Jr.

7 Richard Road

Medfield, MA 02502

Dear Charlie:

This Letter Agreement confirms the terms of your separation from employment with
Progress Software Corporation (the “Company”) as of March 23, 2012 (the
“Separation Date”). Except as otherwise expressly stated in this Letter
Agreement or in the enclosed Benefits Information Attachment, all of your salary
and benefits as an employee of the Company will cease as of the Separation Date.

In consideration of your agreement to the terms outlined below, and subject to
your execution and compliance with the terms and conditions of a Separation and
Release Agreement in the form attached hereto (the “SAR”), you will receive the
severance package described herein.

 

1. Mandatory Payments and Benefits.

Upon the Separation Date, you will be entitled to the following, subject to the
terms and conditions of this letter:

 

(a) Salary: The Company issued a payment to you on the Separation Date equal to
the total amount of your outstanding wages and unused vacation and floating
holidays accrued through such date, less applicable deductions and withholdings,
in accordance with the Company’s regular payroll practices.

 

(b) Medical and Dental Benefits: Immediately following the Separation Date, you
will have the right to continue your medical and dental coverage by electing
COBRA in accordance with and subject to the provisions set forth in the enclosed
Benefits Information Attachment. A separate package detailing COBRA was mailed
to your home shortly after your Separation Date. Your eligibility for COBRA is
not contingent on your satisfaction or compliance with the conditions set forth
below. It is important to highlight that, as described in the attached Benefits
Information Attachment, you must complete the COBRA application you will receive
from Aetna to continue your medical and dental coverage beyond your Separation
Date. Note that all cost allocations and calculations required by this paragraph
will be made in accordance with the American Recovery and Reinvestment Act of
2009.

 

(c) Expense Reimbursement: The Company will reimburse you for all actual
reasonable and customary business expenses incurred by you (in the furtherance
of Company business) on or prior to the Separation Date in accordance with the
Company’s regular expense reimbursement policies. In order to qualify for
reimbursement, reimbursement requests for all such expenses must be submitted by
April 6, 2012.



--------------------------------------------------------------------------------

Mr. Charles F. Wagner, Jr.

March 27, 2012

 

 

2. Additional Severance Payments and Benefits.

In consideration of your performance of your obligations hereunder, and your
execution and performance of the SAR, you will also be entitled to the
following, subject to the terms and conditions of this letter:

 

(a) Severance. For a period of twelve (12) months after the Separation Date (the
“Severance Period”), the Company will continue to pay you the total amount of
$750,000, which includes your base salary ($450,000 per year) and on-target
bonus amount ($300,000 per year) in equal bi-weekly amounts in accordance with
the Company’s normal payroll practices and procedures and subject to all
applicable deductions and withholdings (provided that such amounts are not
treated as compensation for purposes of any qualified retirement plan). Provided
that the SAR is effective and irrevocable, such payments shall commence on the
first payroll date that occurs thirty (30) days after the Separation Date and
continue for a total of twelve (12) months such that the total gross payments
made to you equal $750,000. Solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each installment payment is
considered a separate payment. No service will be required of you during the
Severance Period. No vacation or floating holidays will accrue during the
Severance Period. You will not be required to mitigate the amount of any payment
made to you during the Severance Period, nor shall any such payment be reduced
by any earnings that you may receive from any other source.

 

(b) COBRA Reimbursement. If you elect COBRA, the Company will pay the COBRA
premiums (less the amount that you would have otherwise been required to
contribute for health benefits if you had continued on the Company’s medical and
dental plans with your coverage elections as of the Separation Date) until (in
each case, the “COBRA Premium Payment Period”) the earlier of (A) twelve
(12) months after the Separation Date, or (B) the date when you become eligible
for substantially equivalent health insurance coverage in connection with new
employment or self-employment. With respect to any taxable income that you are
deemed to have received for federal income tax purposes by virtue of the Company
paying its portion of the premiums toward providing COBRA coverage for you, the
Company shall make a cash payment to you such that the net economic result to
you will be as if such premiums were provided on a tax-free basis to the same
extent as would have been applicable had your employment not ended. Such cash
payment shall be made during the calendar year following the calendar year with
respect to which the COBRA premium payments are taxable to you, but in any event
no later than April 1 of such calendar year.

 

(c) Bonus. You will remain eligible to receive a pro-rata portion of your target
bonus of $300,000 for FY12, which equals $92,877 and is based on the number of
days you were employed with the Company during the fiscal year 2012, pursuant to
the Company’s Corporate Bonus Plan currently in effect. Such payment, if earned
under the terms of the Bonus Plan, will be made in accordance with the terms of,
and at the time provided in, such Bonus Plan (which provides for payment of
amounts earned by January 31, 2013). The Company stipulates to your full
achievement of all personal objectives; thus, your bonus will be paid strictly
on the basis of Company performance against objectives set under the Bonus Plan
and approved by the Board of Directors.

 

-2-



--------------------------------------------------------------------------------

Mr. Charles F. Wagner, Jr.

March 27, 2012

 

 

(d) Equity: You were previously granted Restricted Stock Units (RSUs) and
options to purchase Company stock, in accordance with the terms and conditions
of each grant. The vesting of your outstanding RSUs and options shall cease
immediately as of the Separation Date, except that such unvested RSUs and stock
options held by you which were granted prior to the Separation Date under the
Company’s equity incentive plans which would otherwise vest and become fully
exercisable during the thirteen (13) month period following the Separation Date
shall instead accelerate and become fully vested and exercisable as of the
Separation Date; provided, however, that the preceding acceleration clause shall
not apply to the 25,000 RSUs you were granted on October 14, 2011, which RSUs
shall terminate as of the Separation Date. For the avoidance of doubt, the
attached Personnel Grant Status Report lists all RSUs and stock options that
were vested by the passage of time through the Separation Date plus those that
will be accelerated and vested by operation of this subparagraph.

No other RSUs or stock options shall be accelerated as a result of this
subparagraph. Unvested RSUs and options that do not vest as a result of this
subparagraph will be cancelled on the Separation Date. Vested options must be
exercised within ninety (90) days of the Separation Date; provided, that if you
are subject to a trading blackout during such 90 days then you may exercise your
vested options until the later of (i) the expiration of such 90 days, or
(ii) ten (10) days after the end of the blackout period, whenever occurring,
even if such blackout period continues beyond the ninety (90) day period. Vested
but unexercised options will be cancelled on the date that is ninety (90) days
following the Separation Date, except as provided in the prior sentence. The
shares issuable upon the acceleration and vesting of RSUs are not subject to
restriction or forfeiture.

 

3. No Other Benefits.

Except as otherwise expressly stated in this Letter Agreement or the enclosed
Benefits Information Attachment, all of your benefits as an employee of the
Company will terminate as of the Separation Date. You will be provided with more
detailed information concerning your conversion options with respect to certain
benefits under separate cover.

 

4. Other Terms.

Until the later of April 23, 2012 and the date the Company files its definitive
proxy statement relating to its 2012 Annual Meeting of Shareholders, you will
continue to be subject to the trading blackouts and pre-clearance requirements
of the Company’s Insider Trading Policy applicable to Directors and Officers.
Once such definitive proxy statement has been filed, the pre-clearance
requirements will no longer apply. The Company will upon request to its General
Counsel consider terminating the trading blackout as it pertains to you, based
on the materiality of any non-public information remaining in your possession as
of the date of your request. In evaluating whether you possess any material
non-public information as of the date of your request, the Company will act in
good faith and respond to such request within two (2) business days.

You agree that you shall not be eligible to, and shall not, apply for any
employment with the Company or any subsidiary, whether as an employee or
contractor.

 

-3-



--------------------------------------------------------------------------------

Mr. Charles F. Wagner, Jr.

March 27, 2012

 

Furthermore, you agree to return all credit cards, key/key cards, laptops,
software and all other property of the Company in your possession, including any
computer equipment at your home, within two (2) weeks of the Separation Date.
Such items should be returned to my attention. If you do not return the
above-mentioned items by such date, you acknowledge and agree that the Company
may, to the extent allowable by applicable law, and without limiting any other
remedies available to the Company, withhold all or a portion of any payments
that may be owed to you, including, without limitation, any post-employment
salary continuation payments, to cover the cost of replacing any unreturned
items or recovering any information contained therein.

The terms set forth in this Letter Agreement, the SAR and in the enclosed
Benefits Information Attachment represent the entire consideration being offered
to you in connection with the separation of your employment with the Company.

This Letter Agreement and the SAR amend and, to the extent inconsistent with,
supersede the Executive Severance Agreement made by and between you and the
Company dated November 30, 2011 (the “ESA”) and supersedes your employment offer
letter, dated October 15, 2010 (the “Offer Letter”). To the extent of any
inconsistency between the terms and conditions of this Letter Agreement and the
SAR on the one hand, and the ESA and the Offer Letter on the other hand, the
terms and conditions of this Letter Agreement and the SAR shall control. Except
as modified or amended by this Letter Agreement or the SAR, the ESA remains in
full force and effect, including without limitation Section 5 thereof
(Conditions to the Receipt of Severance).

Anything to the contrary contained herein notwithstanding, but except solely as
specifically required by applicable law, in the event that you materially breach
the SAR, or your obligations under Section 5 of the ESA, as amended by this
Letter Agreement and the SAR (or the Proprietary Information and Confidentiality
Agreement dated November 15, 2010, as amended by this Letter Agreement and the
SAR (the “PIA”)), the Company: (i) shall have no obligations to make any further
payments under Section 2 above, or to otherwise pay any severance or benefits
otherwise owed under this Letter Agreement or any other agreement to which you
are party following your separation from employment (and all such obligations
shall be terminated), and (ii) shall have the full and unfettered right to
recover from you all payments that may have been made under 2 above, and all
severance or severance benefits otherwise paid under this Agreement following
your separation from employment. The termination under this paragraph of the
Company’s payment obligations or its recovery of amounts paid shall have no
effect on your continuing obligations under this Letter Agreement, the ESA, as
amended by this Letter Agreement and the SAR, the PIA, as amended by this Letter
Agreement and the SAR, or the SAR, including without limitation your obligations
under Section 5 of the ESA (Conditions to the Receipt of Severance), as amended
by this Letter Agreement and the SAR.

You represent and agree that you have had adequate opportunity to read,
understand and consult with counsel regarding the terms and conditions of this
Letter Agreement and SAR, and that you have read and you understand the terms
and conditions of this Letter Agreement and SAR.

 

-4-



--------------------------------------------------------------------------------

Mr. Charles F. Wagner, Jr.

March 27, 2012

 

 

5. Other Agreements.

 

(a) Release by the Company. In consideration of your performance of your
obligations hereunder, and your execution and performance of the SAR, the
Company, its subsidiaries and affiliates, and all of their respective officers,
directors, employees, agents, successors and assigns, in their official
capacities, unconditionally release you, your heirs, executives, administrators,
beneficiaries, personal representatives and assigns, from all claims they may
have against you or any of them, including all known and unknown claims,
promises, causes of action, or similar rights of any type; including but not
limited to claims that in any way relate to: (i) your employment with the
Company; or (ii) any claims for attorneys’ fees or other indemnities; provided
however, that this release does not apply to any claims relating to fraudulent
or criminal acts or breaches of fiduciary duty on your part.

 

(b) Indemnification and Insurance. The Company acknowledges and confirms that
your separation from the Company does not affect the Company’s obligation to
indemnify you under Article VII of the Company’s Amended and Restated By-Laws,
and that you are an insured person under the Directors and Officers (D&O)
insurance policies with respect to acts or omissions occurring or claims made
prior to the Separation Date. You will have coverage under such policies to the
same extent as other insured persons under such policy. The release provided in
paragraph 5(a) above does not apply to prevent (i) the Company from asserting
any valid defenses that may exist to the obligations of the Company to indemnify
you as provided in Article VII of the Company’s Amended and Restated By-Laws, or
(ii) the D&O insurers from asserting any valid defenses that may exist to their
obligations to provide insurance coverage to the Company or to you.

 

(c) Confidentiality. The parties agree that, notwithstanding any agreement to
the contrary, the Company may disclose this Letter Agreement in order to comply
with financial, SEC or regulatory reporting or disclosure requirements or as
otherwise may be required by applicable law, rule or regulation (including
without limitation in the materials it files with or furnishes to the SEC and
related disclosures as it deems appropriate).

 

(d) Non-Disparagement; Verification of Employment. The Company shall direct its
directors and executive officers as of the Separation Date, during the course of
their status as directors and executive officers of the Company, respectively,
not to make any disparaging statements about you, except as required by law or
to enforce any operative agreement between you and the Company. For purposes of
this subparagraph, statements in the course of testimony in a legal or
regulatory proceeding or in response to an inquiry by a governmental or other
regulatory entity shall be considered to be “required by law.” Any reference
checks regarding your employment with the Company will be directed to Joe
Andrews, Senior Vice President, Human Resources of Progress Software or his
successor, who will state that it is the policy of the Company only to confirm
your employment with the Company. In response to requests for verification of
employment, the Company will provide data in accordance with standard practice.

 

-5-



--------------------------------------------------------------------------------

Mr. Charles F. Wagner, Jr.

March 27, 2012

 

 

(e) No Hire. Section (d) of the PIA is hereby amended in its entirety to state
the following:

“(d) For a period of one (1) year following the separation of my employment, I
will not directly or indirectly, solicit or attempt to contact or solicit, for
the purpose of hiring, contracting, employing or engaging any person who was an
employee or contractor of PSC or PSC’s contractors on or prior to the
termination of my employment. For a period of six (6) months following the
separation of my employment, I will not directly or indirectly, hire,
subcontract, employ or engage any person who was an employee or contractor of
PSC or PSC’s contractors on or prior to the separation of my employment, and who
(i) was a member of my staff (Finance, Accounting, Investor Relations, Legal) at
the Director level or above, (ii) was a member of the Executive Committee, or
(iii) is Paul Rice, Paul Heneghan, Dan Veitkus, or Keith Budge.

Subject solely to the foregoing, the PIA remains in full force and effect in
accordance with its terms.

 

(f) The Company agrees to provide you with a draft of the Form 8-K and press
release that will be issued by the Company announcing your separation so that
you may have input in the drafting thereof. The Company agrees that it will not
publish a Form 8-K or press release prior to your having an opportunity to have
input.

If you agree with these terms and conditions, please execute the enclosed
duplicate of this letter and return it to Joseph Andrews, Senior Vice President
of Human Resources, Progress Software Corporation. You may fax the signed
documents to the attention of Joseph Andrews, at the confidential Human
Resources fax number (781) 280-4350, and return the originals to Joseph Andrews’
attention at Progress Software Corporation, 14 Oak Park, Bedford, Massachusetts
01730.

Please contact me if you have any questions.

Sincerely,

/s/Joseph Andrews

Joseph Andrews

Senior Vice President, Human Resources

 

(1) Enclosures Benefits Information Attachment *

 

(2) Duplicate copy of this letter (to be signed by you and returned to the
Company)

 

(3) Separation and Release Agreement *

(* previously delivered)

 

 

ACCEPTED

AND AGREED TO:

  

/s/ Charles F. Wagner, Jr.

      DATE: March 27, 2012    Charles F. Wagner, Jr.      

 

-6-